THOMPSON, Presiding Justice,
concurring in part and dissenting in part.
As is addressed by the majority in Division 7 of its opinion, Edenfield argues that the trial court erred by qualifying a prospective juror who expressed an unwillingness to consider life with the possibility of parole as a sentencing option in a case involving child molestation. Although this issue was not raised in Edenfield’s original brief filed in this Court, it is properly before this Court pursuant to Henry v. State, 278 Ga. 617, 620 (1) (604 SE2d 826) (2004).
The relevant portion of the juror’s voir dire began as follows:
THE COURT: As I mentioned to you there are two life imprisonment sentencing options. There’s life without parole and a life sentence which carries the possibility of parole. Could you consider either of those sentences depending on the circumstances?
*394[JUROR]: I, I could consider them but if, if, if it turns out that the person had been convicted of a case where he had, was guilty of sexual abuse towards a child then I certainly wouldn’t, wouldn’t ever allow, I couldn’t consider the possibility of parole because it could happen again. I, and I —
THE COURT: It would be fact driven. It would be depending on the facts —
[JUROR]: Oh, absolutely.
THE COURT: Okay. And depending upon the facts and circumstances of the case you could, you could consider either one of those life imprisonments sentencing options?
[JUROR]: Yes.
In this exchange, the pivotal portion is where the juror stated that he “certainly” would not “ever” consider a sentence that allowed for the possibility of parole in a case involving child molestation. The State correctly notes that, in this quoted exchange and elsewhere during voir dire, the juror repeatedly confirmed that he would consider all three sentencing options in light of the “facts and circumstances” proven at trial. However, this is the only portion of the juror’s voir dire in which he explained what sentencing options he might be willing to consider where the “facts and circumstances” included child molestation.
We have recently emphasized in Ellington v. State, 292 Ga. 109 (735 SE2d 736) (2012) that, to be qualified to serve, a juror must be willing to consider all three sentencing options, even upon proof of a specified “critical fact” that is likely to be involved in the case. See Ellington, 292 Ga. at 121-139 (7) (addressing voir dire in a case involving the “critical fact” that two of the murders involved were of two young children). Although our holding in Ellington specifically concerned only the proper scope of voir dire questions, our reasoning clearly indicated that a juror who would not consider all three sentencing options if confronted with such a “critical fact” would be unqualified to serve. For example, we stated:
The problem is with prospective jurors who, if asked about a critical fact involved in a case, admit that they would automatically return a certain verdict, regardless of other facts and regardless of the law. Such prospective jurors are not impartial, and the parties are entitled to ask appropriate questions in voir dire to identify their bias.
(Emphasis supplied.) Id. at 136 (7) (e). See also Tollette v. State, 280 Ga. 100, 102 (3) (621 SE2d 742) (2005) (holding that a juror who is *395substantially impaired in his or her ability to consider life with the possibility of parole as a sentencing option is not qualified to serve). Here, the presence of multiple acts of child molestation was clearly such a “critical fact.” The only direct discussion of this “critical fact” with the juror in question in Edenfield’s case appears in the response of the juror that is quoted above. At that point, the trial court interrupted the juror and asked merely whether the juror would consider all three sentencing options under the “facts and circumstances” of the case. However, the juror had already stated plainly that he would never consider a sentence that allowed for the possibility of parole if those “facts and circumstances” included child molestation. Furthermore, the question with which the trial court interrupted the juror suggested that the juror should answer questions about the sentencing options, both at that point and later in voir dire, not in light of the specific “critical fact” of child molestation but in a generic context. This view of how the trial court was guiding the process of voir dire and exercising its discretion on the matter is buttressed by noting that the trial court later said the following at a bench conference with the parties:
Well, he said that if, if it involved that I took that to mean that if he was, that probably could be an issue if he was convicted of some type of heinous crime against a child and, and of the murder conviction. I don’t know what, I don’t know what the evidence is going to be.
The juror never once gave a response that retreated from his initial, firm position regarding the possibility of parole for cases involving child molestation, and the trial court was operating under the mistaken belief that such a position was not disqualifying because the particular “fact” of child molestation had not yet been proven through the evidence.
If the juror had been questioned more closely on the matter, including with questions providing him with an explanation of the role of mitigating circumstances, he might or might not have given a further response indicating more flexibility in cases involving child molestation than the juror first expressed. However, no subsequent questioning led the juror to make any further statements modifying or withdrawing his initial statement. The closest that any question came to seeking such clarification appears in the following exchange, which interestingly was led by defense counsel:
[DEFENSE ATTORNEY]: [I]f you found someone guilty of intentional murder [and] perhaps even some of the other *396charges that were read to you and you went through the second, second phase and you listened to the State’s evidence and any evidence that we might put up, what we call mitigation, and you felt that the death penalty was not the appropriate sentence for whatever reason for this intentional act which you’ve already found, intentional act of murder that you already found, in your heart of hearts could you give fair consideration in that situation to life with the possibility of parole?
[JUROR]: Depending on the facts, yes.
Although this question added the matters of mitigating evidence and the possibility that Edenfield might be convicted of some of the non-murder charges, which included some charges of child molestation but also some charges unrelated to child molestation, it did not specifically address whether the juror would consider allowing the possibility of parole under the “critical fact” of child molestation. Given the nature of the question, the juror simply repeated the generic and unenlightening statement, which was initially suggested to him by the trial court, that he would consider all three sentencing options in light of the “facts” proven at trial. However, this generic statement did nothing to modify or withdraw the juror’s initial response on the matter indicating that the juror would never consider allowing the possibility of parole if one of those “facts” included child molestation. See Nance v. State, 272 Ga. 217, 222-224 (6) (526 SE2d 560) (2000) (addressing a juror who stated that she “could listen to the law and the facts of the case and choose the appropriate sentence” but who made clear that she would then always select death as the appropriate sentence).
Finally, I reject the State’s argument that the juror’s responses regarding child molestation are irrelevant because the trial court, rather than the jury, would be responsible for imposing the sentences on Edenfield’s child molestation charges. Read within the context of the trial court’s voir dire questions leading up to the juror’s response about child molestation, that response was clearly referring to the sentencing options for murder, albeit murder accompanied by child molestation.
In light of the foregoing, I conclude that the trial court abused its discretion in finding the juror in question to be qualified to serve. See Nance, 272 Ga. at 223-224 (6) (addressing a similar claim under an abuse of discretion standard). We have held that a defendant is entitled to a full panel of qualified jurors from which the jury is to be selected through peremptory strikes and that, therefore, the erroneous qualification of one juror who appears on that panel requires *397reversal. See Lance v. State, 275 Ga. 11, 15 (8) (560 SE2d 663) (2002). Accordingly, I believe that we should reverse Edenfield’s death sentence, and I therefore respectfully dissent from the majority’s decision to affirm that death sentence. However, reversing Eden-field’s death sentence on that basis would not require us to reverse Edenfield’s convictions, “because [the juror at issue] was not disqualified on the question of guilt or innocence,” and I therefore concur with the majority’s decision to affirm Edenfield’s convictions. See Nance, 272 Ga. at 224 (6).
Decided June 17, 2013
Reconsideration denied July 11, 2013.
Carl P. Greenberg, James A. Yancey, Jr,, Michael W. Tarleton, Margaret E. Flynt, Mark A. Begnaud, Brandon A. Bullard, Jimmonique R. S. Rodgers, for appellant.
Jacquelyn L. Johnson, District Attorney, John B. Johnson III, Assistant District Attorney, Samuel S. Olens, Attorney General, PatriciaB. Attaway Burton, Deputy Attorney General, DanaE. Weinberger, Sabrina D. Graham, Lyndsey J. Hurst, Assistant Attorneys General, for appellee.
I am authorized to state that Justice Benham joins this dissent.